Citation Nr: 0426181	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-01 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE


Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to an 
effective date prior to May 14, 1985, for an award of service 
connection for post-traumatic stress disorder.




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's application to 
reopen a previously denied claim of entitlement to an 
effective date prior to May 14, 1985, for an award of service 
connection for post-traumatic stress disorder (PTSD) for 
failure to submit new and material evidence.

An analysis of the veteran's pertinent contentions indicates 
that he is claiming entitlement to retroactive VA benefits 
for PTSD extending back to 1969 on the basis of clear and 
unmistakable error with respect to the November 1985 RO 
decision that granted him service connection for this 
disability.  As this issue has not been adjudicated, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a rating decision dated in November 1985, the RO 
granted service connection for PTSD, effective on May 14, 
1985.  Notice of this award and his appellate rights was sent 
to the veteran in correspondence dated November 1985, but he 
did not file a timely appeal with respect to the rating or 
effective date assigned for the grant of service connection 
for PTSD and these determinations became final in November 
1986.

2.  In a rating decision dated in July 2001, the RO denied 
the veteran's application to reopen a previously denied claim 
of entitlement to an effective date prior to May 14, 1985, 
for an award of service connection for PTSD for failure to 
submit new and material evidence.




CONCLUSION OF LAW

With respect to the matter of whether new and material 
evidence was submitted to reopen a previously denied claim of 
entitlement to an effective date prior to May 14, 1985, for 
an award of service connection for PTSD, there is no case or 
controversy over which the Board has jurisdiction, and the 
matter is dismissed.  38 U.S.C.A. §§ 511, 7104, 7105 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the history of the claim shows that in a November 
1985 rating decision, the RO granted the veteran service 
connection for PTSD and assigned an effective date of May 14, 
1985, for this award.  The RO sent him notice of these 
determinations and his appellate rights in correspondence 
dated November 1985.  The veteran did not file a timely 
appeal of this decision and it became final.  38 U.S.C.A. 
§ 7105.

The current appeal stems from an April 2001 claim by the 
veteran to obtain "retroactive 100 [percent] compensation 
from 1969 to 1985" for PTSD.  The RO had previously denied a 
claim for an earlier effective date for PTSD in May 1999.  
The April 2001 RO decision currently on appeal determined 
that the veteran did not submit new and material evidence to 
reopen the earlier effective date claim.  

As previously stated, because the veteran failed to file a 
timely appeal of the RO's determinations in its rating 
decision of November 1985, this decision is final with 
respect to its determination that the effective date for the 
veteran's award of service connection for PTSD is May 14, 
1985.  See 38 C.F.R. § 3.104, 20.302 (2003).  Although the RO 
has characterized the issue currently on appeal as being 
whether new and material evidence was submitted to reopen a 
claim for an effective date 


prior to May 14, 1985, for the award of service connection 
for PTSD, even if the 
Board found that evidence which was new and material to this 
issue had been submitted, this would confer no actual benefit 
to the veteran, as the date of any benefit conferred could be 
no earlier than the date of the veteran's claim to reopen 
this issue, in this case, February 9, 1999.  See 38 C.F.R. 
§ 3.400 (2003).  The Board thus finds that the issue 
presently on appeal, as it has been characterized and 
developed by the RO, is an adjudicative cul-de-sac that would 
have no impact whatsoever on the veteran's claim for an 
effective date prior to May 14, 1985, for his service-
connected PTSD, even if he were to have prevailed in this 
appeal.

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. §§ 511, 7104, 7105.

Because the outcome of the issue as it has been currently 
characterized and developed for appeal, whether favorable or 
unfavorable, would have no impact at all on the veteran's 
claim for an effective date prior to May 14, 1985, for a 
grant of service connection for PTSD, there is essentially no 
controversy over which the Board has jurisdiction concerning 
this matter.  Cf. Swann v. Derwinski, 1 Vet. App. 20, 20-23 
(1990) (The United States Court of Appeals for Veterans 
Claims adheres to a "case or controversy" limitation to have 
standing to appeal).  Therefore, the appeal as to whether new 
and material evidence has been submitted to reopen a 
previously denied claim of entitlement to an effective date 
prior to May 14, 1985, for an award of service connection for 
PTSD, is dismissed.

It is evident upon reviewing the veteran's contentions that 
the benefit he is actually seeking is retroactive VA benefits 
for his service-connected PTSD prior to May 1985.  Therefore, 
his only available recourse to obtain an effective date prior 
to May 14, 1985 would be to file a claim of clear and 
unmistakable error with respect to the legal and factual 
determinations of the RO in its November 1985 rating action, 
pursuant to 38 C.F.R. § 3.105(a) (2003).  




ORDER

The appeal as to whether new and material evidence has been 
submitted to reopen a previously denied claim of entitlement 
to an earlier effective date prior to May 14, 1985, for an 
award of service connection for PTSD is dismissed.




	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



